Citation Nr: 1809117	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1974 to March 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been transferred to the RO in Montgomery, Alabama.

This matter was initially before the Board in November 2011, at which time the Board remanded, in pertinent part, the issue on appeal for further development.  Repeated failure to comply with remand directives resulted in subsequent Board remands in January 2014 and January 2015.  In December 2015, the Board issued a decision denying the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Remand (JMR), the parties agreed to vacate the Board's December 2015 decision and remand the matter for compliance with the terms of the JMR.  The Board remanded the case for further development in December 2016.  Additional failure to comply with remand directives necessitated yet another Board remand in August 2017. 

Regrettably, for reasons discussed below, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously discussed, the Board denied the Veteran's claim of entitlement to service connection for a left hip disability in a December 2015 decision.  In its decision, the Board relied on findings from a March 2014 VA examination and February 2015 addendum opinion.  The February 2015 opinion in particular relied in part on evidence from 2002 to support a contention that the Veteran's left hip condition is unrelated to his service-connected right knee disability because he had "only a slight limp."  The September 2016 JMR found this opinion inadequate because more recent evidence in the Veteran's claims file suggested that his gait had worsened, necessitating use of a cane and other assistive devices.  Therefore, the opinion was found to be based on outdated evidence which did not comport with the Veteran's full medical history.

Pursuant to the JMR, the Board remanded the Veteran's claim in December 2016 to obtain an addendum opinion from the VA physician who conducted the March 2014 examination and authored the February 2015 addendum opinion.  The physician provided the requested opinion in February 2017, but the opinion did not address whether the Veteran's current left hip disability was aggravated by his service-connected right knee disability, as specifically requested in the remand instructions.  Therefore, in August 2017, the Board again remanded the Veteran's claim for an additional addendum opinion.  In its remand instructions, the Board specifically asked that the examiner consider the Veteran's complete medical history, including the following:
	
VA treatment records in 2012, 2013 and 2014 documenting the Veteran's weak gait; June 2012 VA treatment records noting the Veteran's impaired gait and balance and being seen for gait transfers and training with a straight cane; and the March 2014 VA examination report reflecting the Veteran's use of a cane for his right knee and left hip.

In September 2017, the same VA physician who conducted the March 2014 examination and authored the February 2015 and February 2017 addendum opinions, authored yet another addendum opinion to address the questions posed on remand.  Unfortunately, instead of providing a well-reasoned opinion that considered the Veteran's complete and relevant medical history, the examiner reached essentially the same conclusion as she did in the February 2017 addendum opinion.  Moreover, the examiner again relied on the outdated 2002 VA examination report which showed the Veteran had only a "slight limp."  She did not address any of the more recent evidence cited in the remand instructions.

When VA undertakes to provide a VA examination or medical opinion, it must ensure the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the above, the Board finds that remand is required for an examination or addendum opinion that adequately addresses the aggravation aspect of the Veteran's claim, with due consideration given to the Veteran's complete medical history.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA examiner with appropriate expertise (NOT the physician who conducted the March 2014 examination and  February 2015, February 2017, and September 2017 addendum opinions) for an addendum opinion to determine the nature and etiology of the Veteran's hip disability.  If the examiner determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the specialist is to address the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hip disability was incurred during active service?  

If the disability is not found to be directly related to service, the examiner is to provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability was caused or aggravated (increased beyond the natural progression of the disability) by his service-connected right knee disability, or any other service-connected disability?

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  

In providing the above opinions, the examiner should consider the Veteran's complete medical history, including the following: VA treatment records in 2012, 2013 and 2014 documenting the Veteran's weak gait; June 2012 VA treatment records noting the Veteran's impaired gait and balance, being seen for gait transfers, and training with a straight cane; the March 2014 VA examination report reflecting the Veteran's use of a cane for his right knee and left hip; and May 2017 VA treatment records noting the Veteran's use of assistive devices, including a crutch, cane, and a walker. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






